[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                              No. 05-15455                    MAY 16, 2006
                          Non-Argument Calendar             THOMAS K. KAHN
                                                                CLERK
                        ________________________

                      D. C. Docket No. 05-00118-CR-CG

UNITED STATES OF AMERICA,


                                                         Plaintiff-Appellee,

                                    versus

JOHN WEEKS,

                                                        Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Alabama
                       _________________________

                               (May 16, 2006)

Before BIRCH, BLACK and BARKETT, Circuit Judges.

PER CURIAM:

     John R. Weeks appeals his 240-month sentence for possession with intent to
distribute 25 grams or more of a substance containing methamphetamine, in

violation of 21 U.S.C. § 841(a)(1). We find no error in the district court’s

enhancement of his sentence by six levels for creating a substantial risk to the life

of a minor, and we find that the sentence imposed was not unreasonable.

Accordingly, we AFFIRM.

                                     I. BACKGROUND

      A federal grand jury returned a six-count superceding indictment alleging

that Weeks committed the following offenses: conspired to distribute more than

500 grams of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846,

(“Count 1"); manufactured approximately 213 grams of methamphetamine, in

violation of 21 U.S.C. § 841(a)(1), (“Count 2"); possessed approximately 213

grams of methamphetamine, in violation of 21 U.S.C. § 841(a)(1), (“Count 3");

was a felon in possession of several firearms, in violation of 18 U.S.C. § 922(g)(9),

(“Count 4"); knowingly possessed an unregistered shotgun with both barrels cut

shorter than permitted by law, in violation of 26 U.S.C. § 5861(d), (“Count 5");

and possessed 25 grams of a substance containing a detectable amount of

methamphetamine in violation of 21 U.S.C. § 841(a), (“Count 6"). R1-15. Weeks

pled guilty to Count 6 without a plea agreement.1



      1
          After sentencing, Counts 1-5 were dismissed. R4 at 156.

                                                2
      The presentence investigation by the probation office revealed the following

events leading up to Weeks’s conviction. In early November 2004, officers with

the Violent Crimes Task Force and the FBI executed a search warrant at Weeks’s

residence, a mobile home in a trailer park. Weeks, his wife, and their five children

were all present. Weeks was found lying on the bed with an 18-month-old child.

In the bedroom, officers also found methamphetamine powder scattered on the

bedspread, a bag of marijuana next to the bed, a loaded pistol on a shelf, and a

quantity of drug paraphernalia. Elsewhere in the house, officers discovered a

variety of other guns, tools for ingesting illegal drugs, and materials for making

and selling drugs, including: (1) a scale of the type commonly used to weigh drugs,

(2) ammonia nitrate, (3) coffee filters, (4) plastic tubing, and (5) a plastic container

containing a plastic jar that produced a strong chemical odor and contained 213.8

grams of a methamphetamine-based solution. The solution was found in the

enclosed back porch area of the trailer.

      In mid-February 2005, state police officers and FBI agents executed another

search warrant at Weeks’s house. As the officers arrived on the scene, they

observed Weeks throw down a purple Crown Royal bag, a package of cigarettes,

and a clear plastic bag. The officers found 25 grams of methamphetamine in the

plastic bag, 3.5 grams of crystal methamphetamine in the cigarette package, and



                                            3
partially burnt cigarettes containing marijuana in the Crown Royal bag.

      The probation office also interviewed a man who had known Weeks in 2000

and who agreed to testify at sentencing. This witness received two grams of

methamphetamine per week during one month in 2000. It is estimated that Weeks

produced four to six ounces of methamphetamine per week during this time. A

man named William Sheffield, who later testified at sentencing, had cooked

methamphetamine with Weeks in 2003. The probation office reported that

Sheffield indicated that he and Weeks manufactured between 1.5 and 2.0 ounces of

methamphetamine approximately three times a week for approximately six months.

All of these facts were included in the presentence investigation report prepared for

Weeks’s sentencing.

      Based on the recovered methamphetamine and the interviews of witnesses,

the probation office calculated that Weeks was accountable for 2.53 kilograms of

methamphetamine. This quantity gave Weeks a base offense level of 34. Two

levels were added for possessing dangerous weapons pursuant to U.S.S.G. §

2D1.1(b)(1) (2004). Six levels were added because the offense involved the

manufacture of methamphetamine and created a substantial risk of harm to the life

of a minor pursuant to § 2D1.1(b)(6)(C). Three levels were subtracted for

acceptance of responsibility pursuant to § 3E1.1. This left Weeks with a total



                                          4
offense level of 39. Based on an offense level of 39 and a criminal history of I,

Weeks’s Guidelines range was 262 to 327 months. The statutory maximum term

of imprisonment, however, was only 240 months. 21 U.S.C. § 841(b)(1)(C).

      Weeks disputed the drug quantity calculations in the presentence report and

contended that he should only be held accountable for the drugs in the cigarette

package and the Crown Royal bag. R1-35 at 1-2. He also objected to the

enhancement for possession of a dangerous weapon, and the enhancement for

creating a substantial risk to a minor, denying that either enhancement was

applicable to his case. Id. at 2, 3. Weeks did not, however, object to any facts in

the report, aside from drug quantities. See generally id.

      At sentencing, the government produced testimony from a number of

officers who had participated in the search of Weeks’s house, as well as from

numerous people who had purchased methamphetamine from Weeks. See

generally R4 at 5-103 (testimony of Robert K. Thornton, William Keith Sheffield,

Jeremy Shane Duboise, Jerry Ripple, and Deigo Tobon). This testimony generally

confirmed the facts uncovered by the probation office investigation. See id.

Further, Officer Thornton testified that he had discovered the container of

methamphetamine-based solution, that it had been “less than 10 feet” from the

children in the residence, that the solution was methamphetamine oil, which was a



                                          5
“product stage in the process of manufacturing methamphetamine,” and that it

smelled strongly of ammonia. Id. at 17. Thornton further testified that, during the

second search, officers found three spots indicating past methamphetamine cooks

within fifty yards of the trailer. Id. at 26. Finally, Thornton clarified that he had

erroneously reported his interview of Sheffield, and that Weeks had done two to

three methamphetamine cooks per month rather than per week. Id. at 28.

      Sheffield confirmed this, testifying that he had cooked methamphetamine

with Weeks approximately three or four times per month during a six month period

in 2003. Id. at 52. He also stated that the cooking took place in the woods behind

Weeks’s trailer, about 200-400 yards away from it. Id. at 49. A third witness,

Jeremy Shane DuBoise, testified that he had stopped purchasing methamphetamine

from Weeks when, during a sale, he witnessed Weeks offer a joint to his five-year-

old child. Id. at 77-78.

      Based on the testimony, the district court changed the probation office’s

drug calculations, arriving at a base offense level of 32. Id. at 110-11. The district

court overruled Weeks’s objections as to the weapons enhancement and the

creation of a substantial risk to a minor. Id. at 111-12. More specifically, the court

found that “it’s clear that there was a substantial risk of harm to the life of a minor,

and more than one minor in this case.” Id. at 112. Based on these findings, the



                                            6
district court set Weeks’s total offense level at 37, with a criminal history category

of I. The district court sentenced Weeks to the statutory maximum sentence of 240

months, which fell only at the mid-level of the Guidelines range. In imposing the

sentence, the district court explicitly considered “the statutory purposes of

sentencing,” the calculated Guidelines range in Weeks’s case, the advisory nature

of the Guidelines, the quantity of methamphetamine involved, and the proximity of

Weeks’s children to his methamphetamine dealings. Id. at 152.

      On appeal, Weeks argues that the district court unreasonably sentenced him,

in violation of United States v. Booker,2 because it erroneously applied the

U.S.S.G. § 2D1.1(b)(6)(C) enhancement for creating a substantial risk of harm to a

minor.

                                      II. DISCUSSION

      We review the district court's application of the Sentencing Guidelines de

novo, and its factual findings for clear error. United States v. Crawford, 407 F.3d

1174, 1177, 1178 (11th Cir. 2005). A defendant’s failure to dispute facts contained

in a presentence investigation report operates as an admission of those facts for

Booker purposes. See United States v. Shelton, 400 F.3d 1325, 1330 (11th Cir.

2005) .



      2
          543 U.S. 220, 125 S. Ct. 738 (2005)

                                                7
      Pursuant to the Supreme Court’s instructions in Booker, we review a district

court’s sentence, imposed after consulting the Guidelines and considering the

factors set forth at 18 U.S.C. § 3553(a), for unreasonableness. Booker, 543 U.S. at

264, 125 S. Ct. at 767. In assessing the reasonableness of a sentence, a district

court should consider the nature and circumstances of the offense, the history and

characteristics of the defendant, the need for adequate deterrence and protection of

the public, the pertinent Sentencing Commission policy statements, and the need to

avoid unwarranted sentencing disparities. See 18 U.S.C. § 3553(a)(1)-(7).

Further, we have held that a sentence within the advisory Guidelines range is not

per se reasonable because to say that it is would be to ignore Booker’s requirement

that the other § 3553(a) factors be considered. United States v. Talley, 431 F.3d

784, 786 (11th Cir. 2005) (per curiam). We have also noted that the

reasonableness review is “deferential” and focuses on whether the sentence

imposed “achieve[s] the purposes of sentencing as stated in section 3553(a).” Id.

at 788.

      The Sentencing Guidelines provide that “[i]f the offense (i) involved the

manufacture of amphetamine or methamphetamine; and (ii) created a substantial

risk of harm to the life of a minor or an incompetent, increase by 6 levels.”

U.S.S.G. § 2D1.1(b)(6)(C). The commentary to § 2D1.1 provides certain factors



                                          8
that a court must consider to determine whether the offense created a substantial

risk of harm to human life or the environment:

      (i) The quantity of any chemicals or hazardous or toxic substances
      found at the laboratory, and the manner in which the chemicals or
      substances were stored.

      (ii) The manner in which hazardous or toxic substances were
      disposed, and the likelihood of release into the environment of
      hazardous or toxic substances.

      (iii) The duration of the offense, or the extent of the manufacturing
      operation.

      (iv) The location of the laboratory (e.g., whether the laboratory is
      located in a residential neighborhood or a remote area), and the
      number of human lives placed at substantial risk of harm.

U.S.S.G. § 2D1.1, comment. (n.20(A)). Finally, “[a]lthough the district court is

not required to identify a specific minor, it must still make a finding that the

defendant’s actions placed a minor at risk.” United States v. Florence, 333 F.3d

1290, 1293 (11th Cir. 2003).

      Section 2D1.1(b)(6)(C) of the Sentencing Guidelines merely requires that

the offense of conviction involve the manufacture of methamphetamine and create

a substantial risk of harm to the life of a minor or incompetent. U.S.S.G.

§ 2D1.1(b)(6)(C). It does not state that the process of manufacturing

methamphetamine must be the cause of the substantial risk of harm at issue. See

id. Moreover, although application note 20 states that a district court shall consider

                                           9
factors related to the production of methamphetamine, it does not state that a

district court may not consider other ways in which the offense of conviction

created a substantial risk of harm to the life of a minor, and Weeks cites no

authority interpreting the application note in this manner. See U.S.S.G. § 2D1.1,

comment. (n.20(A)).

      Weeks’s offense was possession with intent to distribute methamphetamine.

Weeks has conceded that his offense involved the manufacture of

methamphetamine. See Appellant’s Br. at 13. Weeks did not object to the facts in

the presentence report, which described how he was found asleep on a bed with an

18-month old child and 1.8 grams of methamphetamine powder scattered on the

bedspread, how numerous “cooks” had taken place in the woods behind his trailer,

and how his five children lived in the trailer with him. Based on these admitted

facts and the testimony at sentencing concerning Weeks’s dealing and using drugs

around his children, and the level of care he took in storing drugs and other

chemicals, the district court did not clearly err in finding that Weeks had created a

substantial risk of harm to the life of a minor or in enhancing Weeks’s Guidelines

range based upon that finding.

      Finally, based on the record, the district court’s sentence was not

unreasonable. The court acknowledged the statutory purposes of sentencing and



                                          10
the advisory nature of the guidelines, and considered the quantity of

methamphetamine Weeks was responsible for, and his history of cooking

methamphetamine and dealing and using it around his children. Thus, the sentence

was reasoned and contained references to several of the § 3553(a) factors, such as

the nature and circumstances of the offense and the need for the sentence to reflect

the seriousness of the offense. Accordingly, we find Weeks’s sentence is not

unreasonable. See United States v. Robles, 408 F.3d 1324, 1328 (11th Cir. 2005)

(per curiam) (noting that, in reviewing for reasonableness, this we do “not expect

the district court in every case to conduct an accounting of every 3553(a) factor . . .

and expound upon how each factor played a role in its sentencing decision”).

                                 III. CONCLUSION

      Weeks appeals his 240-month sentence for possession with intent to

distribute 25 grams or more of a substance containing methamphetamine. Because

the district court did not err in enhancing Weeks’s sentence pursuant to U.S.S.G. §

2D1.1(b)(6)(C) and because we find that the sentence imposed was not

unreasonable, we AFFIRM.




                                          11